DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5, 9-13, 16, 17 and 19 are pending. Claims 11 and 13 are withdrawn. Claims 1-5, 9, 10, 12, 16, 17 and 19 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendment, filed 9/26/2022, with respect to the indefiniteness rejections have been fully considered and are persuasive.  However, the amendments have necessitated the new indefiniteness rejections presented below.

Claim Objections
Claim 12 is objected to because of the following informalities: “mixturecomprises” should correctly be “mixture comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is of improper dependent form as it depends from a cancelled claim and thereby does not properly limit a claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4, 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the organosilicon compounds that may be present in any of the precursor mixtures”. However, second, third and fourth precursor mixtures never recite that they may comprise organosilicon compounds. Therefore, it is unclear whether organosilicon compounds are or can be included in the second, third and fourth precursor mixtures. Thus, claim 4 is indefinite. Claim 5 depends from claim 4 and is indefinite for the same reasons.
Claim 17 recites the limitation "precursor mixtures (B) or (C)".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a precursor mixture (B) or precursor mixture (C) in claim 17 or parent claim 1. It is unclear as to what precursor mixtures are being referenced by precursor mixtures (B) or (C). Therefore, claim 17 is indefinite.

Allowable Subject Matter
3.	Claims 1-3, 10, 16 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claim 1. In particular, the prior art fails to teach forming a protective coat by depositing five precursor mixtures including the components as claimed. The closest prior art of record was Coclite. However, the amended claims require a fluorohydrocarbon and/or a compound of formula (X) in all of the first, second, third, and fourth precursor mixtures. Coclite only teaches the precursor mixtures including organosilicon compounds. Therefore, claim 1 is allowable over the prior art of record. Claims 2, 3, 10, 16 and 19 depend from claim 1 and are allowable for the same reasons.

Conclusion
	Claims 1-5, 9-13, 16, 17 and 19 are pending. 
Claims 11 and 13 are withdrawn. 
Claim 12 is objected to.
Claims 4, 5, 9 and 17 are rejected.
Claims 1-3, 10, 16 and 19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 27, 2022            Primary Examiner, Art Unit 1717